Citation Nr: 1438269	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's coronary artery disease, status post myocardial infarction did not have onset during active service or within one year thereof and, was not caused by an event, disease, or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, status post myocardial infarction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of October 2007 satisfied the duty to notify provisions with respect to the claim for service connection.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2012 supplemental statement of the case.  

The Veteran's service treatment records and his private and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in February 2012; the record does not reflect that this examination was inadequate for rating purposes.  The VA examination report is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran contends that he is entitled to service connection for coronary artery disease.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection for certain disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Such disorders include cardiovascular-renal disease. 

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi- symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's service treatment records do not contain any diagnoses or treatment related to coronary artery disease.  Complaints of chest pain that were reported in December 1987 were diagnosed as chest wall pain and costal chondritis.  Those two episodes were treated with Motrin, restrictions against strenuous activity involving the upper body, and rest for the shoulder.

Post-service private and VA medical records reflect complaints of chest pain and findings of coronary artery disease and myocardial infarctions since March 2003.  None of these records suggest an association between coronary artery disease status post myocardial infarctions and the Veteran's military service.  Rather, the evidence clearly demonstrates that coronary artery disease with myocardial infarctions manifested many years after service.  

At his hearing in November 2010, the Veteran, through his representative, testified that when he had his heart attack in 2003, his doctors told him that his arteries may have been clogged for 20 to 30 years before that.  The Veteran also reported that in 1991, Army physicians at Fort Bragg told him that he had high cholesterol readings.  His representative requested that VA determine whether there was a correlation between the Veteran's report of high cholesterol levels in service and the current coronary artery disease.

At a VA examination in February 2012, a VA examiner reviewed the claim file, interviewed the Veteran, and performed a physical examination.  The Veteran reported that he first recalled experiencing chest pain in 2002.  He also recalled experiencing his first myocardial infarction in March 2003.  The examiner determined that the Veteran's current coronary artery disease was less likely than not related to military service as the evidence shows that coronary artery disease was first diagnosed no earlier than 2002 and the Veteran reported that he did not experience any chest pain until 2002, approximately 10 years after service.  The examiner, in consideration of the Veteran's hearing testimony regarding high cholesterol in service, determined that, although the Veteran was told he had elevated cholesterol level at the time of discharge, there was nothing to suggest coronary artery disease until many years later.

The Veteran's lay testimony is not competent evidence to relate his current coronary artery disease to his military service, to include his report of elevated cholesterol levels therein.  

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  

Determining the etiology or cause of coronary artery disease is not within the ordinary knowledge of a lay person and the Veteran has not demonstrated any experience with coronary artery disease or heart disease that would allow him to identify its cause, to include whether his cholesterol level in service and/or at separation played a causative role.  Therefore, he is not competent to offer an opinion on a causal nexus between his current coronary artery disease and his military service.

The February 2012 VA opinion against the claim is persuasive on the question of causal nexus.  The examiner who provided that opinion reviewed the Veteran's entire service file, interviewed the Veteran, and performed a clinical examination.  The examiner's opinion was clear, unequivocal, and supported by sound rationale.  There is no competent evidence to the contrary.

There also is no evidence of record showing that coronary artery disease or a myocardial infarction manifested to a compensable degree within a year of the Veteran's discharge from service in 1992.  Thus, it may not be presumed that his heart disability was incurred in service.  38 C.F.R. §§ 3.307, 3.309.

Finally, inasmuch as the Veteran's service records show that he served in Southwest Asia, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The record does not present a sound medical basis for concluding that his claimed heart disability is a manifestation of an undiagnosed illness or a qualifying chronic disability associated with his Persian Gulf War service.  The Veteran's heart disability is, in fact, attributed to a known diagnosed illness; coronary artery disease status post myocardial infarction.  This disability is not among the recognized medically unexplained multi-system illnesses.  Accordingly, the claimed disability is not a "qualifying chronic disability" and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.

The preponderance of the evidence is against the claim for service connection for coronary artery disease status post myocardial infarction; there is no doubt to be resolved; and service connection is not warranted.






ORDER

Service connection for coronary artery disease, status post myocardial infarction, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


